       Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 1 of 18




                            SETTLEMENT AGREEMENT AND
                          FULL AND FINAL RELEASE OF CLAIMS

        This Settlement Agreement and Full and Final Release of all Claims (the “Agreement”) is

entered into by and between KYLE STRAUSS (“STRAUSS” or “Plaintiff”) on the one hand and

on the other hand LITTLE FISH CORP. d/b/a CARMINE’S and ALICART, INC. d/b/a

ALICART RESTAURANT GROUP, (“ALICART” or “Defendants”) (STRAUSS and ALICART

collectively referred to herein as the “Parties”).

        WHEREAS, STRAUSS participated in a class action matter, which was filed in Supreme

Court of New York, Kings County on October 17, 2018 entitled Job Flores, on behalf of himself

and all others similarly situated v. Times Square Barbeque, Inc., Little Fish Corp. and Alicart

Group, LLC, bearing Index Number 520892/2018 (the “Underlying Action”), which proffered

wage and hour claims under the Fair Labor Standards Act and the analogous New York Labor

Law;

        WHEREAS, the Underlying Action was resolved pursuant to a settlement agreement

which received court approval on or about July 26, 2019 (the “Underlying Agreement”);

        WHEREAS, STRAUSS thereafter filed a Complaint in the United States District Court

for the Southern District of New York on November 1, 2019 entitled Kyle Strauss v. Little Fish

Corp. d/b/a Carmine’s and Alicart, Inc. d/b/a Alicart Restaurant Group, bearing Docket Number

1:19-cv-10158 (the “Action”), which proffers retaliation claims under the Fair Labor Standards

Act and the analogous New York Labor Law against ALICART purportedly arising from

STRAUSS’s employment with ALICART;

        WHEREAS, the Parties participated in a mediation of the claims on March 2, 2020 and

reached an agreement in principal on the terms of a resolution, which terms are incorporated into

this Agreement;

10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 2 of 18




        WHEREAS, the Parties wish to resolve any and all disputes, claims and causes of action

of whatsoever kind, nature or description between them, including the claims in this Action arising

under the Fair Labor Standards Act and the analogous New York Labor Law (the “Wage and Hour

Laws”), which existed or exist on or before the date that this Agreement is executed and whether

or not asserted in the Action;

        WHEREAS, it is expressly understood and is the position of ALICART and STRAUSS

that they have entered into this Agreement solely for the purpose of avoiding further litigation and

the cost of ongoing litigation;

        WHEREAS, the existence and the execution of this Agreement shall not be considered as

and does not constitute an admission by ALICART of any liability or violation of any federal,

state or local law, ordinance, rule or regulation, or of any duty whatsoever with respect to

STRAUSS, whether based in statute, common law or otherwise, and ALICART expressly denies

any such liability or violation; and,

        WHEREAS, the Parties recognize that pursuant to Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015), claims arising under the FLSA must be approved by the Court

and constitute a public document;

        NOW THEREFORE, in consideration of the undertakings contained in this Agreement,

and for other good and valuable consideration, it is hereby stipulated and agreed to by the Parties

as follows:

        1.     Mutual Release:          STRAUSS, on his own behalf and on behalf of his heirs,

executors, administrators, attorneys, representatives, successors and assigns (“Releasors”), hereby

voluntarily, irrevocably and unconditionally releases and forever discharges ALICART their

former and current employees, shareholders, officers, directors, agents, insurers, representatives,


                                                   2
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 3 of 18




attorneys, fiduciaries, administrators, directors, supervisors, and managers (the “Releasees”), from

any and all rights, manner of action and actions, cause and claims, causes of action, sums of

money, covenants, contracts, controversies, agreements, promises, damages, complaints, possible

complaints, liabilities, obligations, contracts, claims and demands of whatsoever kind, in law or

equity which STRAUSS now has or has ever had against them for, upon or by reason of any

matter, cause or claim arising out of STRAUSS’s employment, membership, relationship with

and/or separation from the Releasees, existing on or prior to the time of the execution of this

Agreement, whether known or unknown, including but not limited to all claims for wages,

liquidated damages, interest, wage notices and wage statements, and all claims in law or in equity

under federal or state constitutions, statutes, laws, regulations, municipal ordinances, regulations,

contract, defamation or common law for damages, monies, wages, severance, buy-outs, injunctive

relief, or attorney’s fees arising under New York Executive Law §§ 296, et seq.; New York City

Administrative Code §§ 8-101 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e et seq.; the Equal Pay Act of 1963, 29 U.S.C. § 206; the Civil Rights Act of 1866, 42

U.S.C. §§ 1982 et seq.; the Civil Rights Act of 1991, 42 U.S.C. §§ 1981 et seq.; the False Claims

Act, 31 U.S.C. §§ 3729 et seq; the Employee Retirement Income Security Act of 1974, 9 U.S.C.

§§ 1001 et seq.; the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.; the Family and Medical

Leave Act of 1993, 29 C.F.R. §§ 8025 et seq.; the Age Discrimination in Employment Act of

1967, §§ 29 U.S.C. § 621 et seq.; the Older Workers Benefit Protection Act of 1990, § 29 U.S.C. §

626 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq.; the

Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq; New York State Minimum Wage Act, Labor

Law §§ 650 et seq.; the Labor Management Relations Act, 29 U.S.C. §§ 141 et seq.; the Federal

Arbitration Act, 9 U.S.C. §§ 10 et seq.; New York Labor Law §§ 160, 190, 191, 195, 198, 652,


                                                 3
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 4 of 18




663 et seq.; New York Labor Law §§ 740 et seq.; N.Y. Comp. Codes R. Regs. title 12 § 142-2-1,

142-2.2; and other federal, state or local laws, rules or regulations, whether whistleblower statutes,

retaliation laws, equal employment opportunity laws, rules or regulations, or any other tort or

contract claim. This Agreement constitutes a knowing and voluntary waiver of all rights or claims

STRAUSS may have had, including but not limited to claims arising under the aforementioned

laws, statutes, rules, or regulations. Similarly, Defendants release and discharge Plaintiff from any

and all claims and liabilities of any kind, known and unknown, that they have or have ever had

against the Plaintiff, regarding events that have occurred prior to the execution of this agreement.

        2.     Consideration: In consideration of the Releases set forth above and for other good

and valuable consideration, ALICART agrees to pay STRAUSS the sum total of Nine Thousand

Dollars and Zero Cents ($9,000.00) as full and final settlement of any and all claims Releasors

have or have ever had against Releasees, allocated by STRAUSS as follows:

        (a)    Two Thousand Eight Hundred and Seventy Five Dollars ($2,875.00) as wages, less

               applicable payroll taxes, deductions and other withholdings, to be reported on IRS

               Form W-2, and to be made payable by check to “Kyle Strauss”;

        (b)    Two Thousand Eight Hundred and Seventy Five Dollars ($2,875.00) as

               compensatory damages to be reported on IRS Form 1099-MISC, and to be made

               payable by check to “Kyle Strauss”; and

        (c)    Three Thousand Two Hundred and Fifty Dollars ($3,250.00) consisting of an

               attorney fee of Three Thousand Dollars ($3,000) and costs of Two Hundred and

               Fifty Dollars ($250) to be reported on IRS Form 1099, and to be made payable by

               check to “Robert Halpern”, 18 West Gowen Avenue, Philadelphia, PA 19119.



                                                  4
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 5 of 18




        3.     Full Payment: The Parties acknowledge and agree that the sum identified in

Paragraph “2” represents the full extent of the Releasees’ payment obligations as to the released

matters, inclusive of all costs and expenses associated with the administration of this action, and

the award of attorneys’ fees and expenses associated with the settlement of STRAUSS’s claims;

and that STRAUSS is not otherwise entitled to anything of value from Releasees related to the

released matters.

        4.     Timing of Payments: The following conditions must be satisfied before

ALICART will remit the payments described in Paragraph “2”: (1) the Court’s final approval of

this settlement; and (2) counsel for ALICART’s receipt of the following: (a) a copy of this

Agreement executed by STRAUSS; (b) all relevant required tax documents consisting of

STRAUSS’s endorsed IRS Forms W-4 and W-9; (c) STRAUSS’s counsel’s endorsed IRS Form

W-9; and (d) execution on the document annexed hereto as Appendix “A” entitled “Stipulation of

Dismissal with Prejudice” for the Action. Upon the satisfaction of the conditions identified herein,

ALICART will remit payments within fifteen (15) days or by September 1, 2020, whichever

occurs last.

        5.     Notice & Cure Period: ALICART agrees to transmit the payments identified in

Paragraph “2” by overnight or priority mail on or before the due dates identified in Paragraph “4”.

In the event payment is not received by STRAUSS within five (5) business days of the transmittal

date, or a check that is received fails to clear, STRAUSS agrees to provide ALICART with notice

of non-receipt and a five (5) business day opportunity to cure.

        6.     Purpose: The purpose of this Agreement is to avoid further litigation and to settle

and discharge all claims and demands of whatsoever kind, in law or equity which existed or might

have existed, or which were asserted or could have been asserted in the Action through the date


                                                 5
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 6 of 18




this Agreement is executed. STRAUSS agrees and acknowledges that: (i) the sum identified in

Paragraph “2” above is all he might be entitled to receive from ALICART under the wage and

hour statutes, inclusive of liquidated damages and fees; (ii) this Agreement is a fair, reasonable,

and equitable compromise of STRAUSS’s claims against ALICART; (iii) he is represented by

competent counsel; and (iv) this Agreement is the result of negotiation between represented parties

during court ordered mediation. STRAUSS acknowledges, except as otherwise provided herein,

that ALICART has no other further obligation to him or his attorneys for the payment of alleged

damages, actual or liquidated, wages, interest, legal fees, disbursements, income taxes, or any

other expenses/fees arising from the Action. STRAUSS further acknowledges that he is receiving

the consideration set forth in this Agreement in exchange for his execution of and adherence to the

terms of this Agreement and that he is not otherwise entitled to anything of value from Releasees,

and that he would not receive said consideration but for the execution of this Agreement.

        7.     Exceptions to Release: This release does not include any claims that cannot be

released or waived by law, including STRAUSS’s ability to file a claim with or participate in

investigations conducted by, inter alia, the EEOC and NLRB. STRAUSS agrees and

acknowledges, however, that he shall not be entitled to receive or recover any money or other

individual relief as a result of such filings or action by any administrative agency. Further,

nothing in this Agreement is intended to limit or interfere with STRAUSS’s right to engage in any

protected activity or provide truthful information to governmental agencies as required by law, nor

his right, if any, to participate in concerted activity under the National Labor Relations Act.

Notwithstanding the foregoing, STRAUSS waives any and all rights to recover monetary damages

or other recovery in any charge, complaint, or lawsuit filed by him or by anyone else on his behalf

based on events occurring prior to the date he signs this Agreement.          The Parties further


                                                6
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 7 of 18




understand that this Agreement does not release: (i) any claim that this Agreement has been

breached; (ii) any claim that cannot be released by private agreement, including, but not limited to,

claims for benefits for occupational injury or illness under the applicable workers’ compensation

law or claims for unemployment insurance benefits; or (iii) any rights or claims that may arise

from actions taken after the date of execution of this Agreement.

          8.    Other Actions:    Pursuant to and as part of STRAUSS’s complete, total and

irrevocable release and discharge of Releasees, STRAUSS hereby represents and warrants that he

has not commenced or filed any charge, complaint, grievance, demand for arbitration, lawsuits or

claims in any venue or forum of any nature whatsoever against Releasees other than the instant

Action.

          9.    Liens: STRAUSS represents and warrants that he has not assigned or subrogated

any aspect of any claims against ALICART or authorized any other person or entity to assert such

a claim or claims on his behalf. STRAUSS represents there are no outstanding liens in relation to

the claims released herein, and agrees to indemnify and hold ALICART harmless should there be

any additional claim for liens or any third party claims regarding the settlement funds. STRAUSS

warrants that he is not a Medicare beneficiary as of the date of this Agreement and therefore no

conditional payments have been made by Medicare. STRAUSS further stipulates he is not aware

of any liens or claims applicable to the proceeds of settlement, including Medicare liens.

STRAUSS will have the sole responsibility to satisfy any lien or claim asserted against the

settlement proceeds or arising from the settlement.

          10.   Taxes and Indemnification: STRAUSS acknowledges and agrees that neither

Releasees nor their counsel have made any representations to STRAUSS regarding the tax

consequences of any amounts paid pursuant to this Agreement. STRAUSS specifically


                                                 7
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 8 of 18




acknowledges that he is responsible for all taxes on the settlement amount identified in Paragraph

“2” which are disbursed to him without withholding, which are reported to the taxing authorities

via IRS Form 1099. STRAUSS further acknowledges and agrees that he is relying upon his own

legal and/or tax advisors and not upon Releasees in that regard. STRAUSS agrees to pay the

employee share of any amount that may be determined to be due and owing as taxes, interest and

penalties arising out of the settlement amount which are disbursed to him without withholding by

Releasees pursuant to this Agreement. STRAUSS agrees to hold Releasees and their attorneys,

Wilson, Elser, Moskowitz, Edelman & Dicker, LLP harmless against, and to defend and

indemnify Releasees and their attorneys against any lien, claim, or action arising from this

settlement or asserted claims against the settlement proceeds, including any and all claims by the

Internal Revenue Service, or any other taxing authority or other governmental agency (whether

federal, state or local), which may be made against Releasees and their attorneys arising out of or

relating to STRAUSS’s failure to withhold for income or social security tax purposes, or for any

other purpose, any portion of the settlement amount which are disbursed to STRAUSS without

withholding, and STRAUSS agrees to reimburse Releasees and their attorneys for any resulting

payments relative to the same including, without limitation, all penalties and interest payable to

the Internal Revenue Service, or any other taxing authority or governmental agency. STRAUSS

further agrees that: (i) he will give Releasees and their attorneys immediate written notice of any

such claim as set forth in Paragraph “21”; and (ii) he will cooperate with Releasees and their

attorneys in the defense of any such claim.

        11.    Capacity: The Parties each acknowledge that they have the authority and capacity

to enter into this Agreement and fully understand the legal effects of executing this document, and

each party hereby waives any right to challenge the enforceability of this Agreement on the


                                                8
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 9 of 18




grounds that they lacked the authority and/or capacity to enter into this Agreement at the time of

its execution.

        12.      Further Actions:    Except for the instant action, pursuant to and as part of

STRAUSS’s release of Releasees, STRAUSS agrees, to the fullest extent permitted by law, that he

has not and will not sue or file a charge, complaint, grievance or demand for arbitration in any

forum or assert or otherwise participate willingly or voluntarily in any claim, arbitration, suit,

action, investigation or other proceeding of any kind which relates to any matter claims and

demands of whatsoever kind, in law or equity which STRAUSS previously asserted or could have

asserted in the Action, except as may be required by law or legal process. STRAUSS expressly

acknowledges that while nothing in this Agreement shall be construed as limiting STRAUSS’s

right to access an administrative agency, including the federal Equal Employment Opportunity

Commission, by STRAUSS’s endorsement of this Agreement, he acknowledges that he is barred

from obtaining any remedy related to his relationship, employment and/or the end of his

employment with ALICART from any administrative agency, for claims that are being released

pursuant to this Agreement. Nothing in this paragraph shall prohibit STRAUSS from truthfully

responding to a court order, other judicial or administrative process, in the event that STRAUSS

receives such an order, notice, administrative process, or inquiry he agrees that in advance of

providing any response and within 5 (five) days of receipt of said order, notice, or administrative

process to provide written notice by email and/or facsimile to ALICART’s counsel as set forth in

Paragraph “21” below.

        13.      Confidentiality:   STRAUSS agrees and states that it is his preference not to

communicate the terms of this Agreement, the contents, and the discussions and circumstances

that preceded this Agreement, including, without limitation, the economic terms of this

                                                 9
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 10 of 18




Agreement, to any other person or entity, with the exception of his spouse, attorney or financial

advisor and mental health providers, provided that STRAUSS inform those excepted parties to

whom he so discloses of the confidentiality obligations under this Confidential Agreement.

STRAUSS further agrees and states that it is his preference not to participate in any conversations

or discussions or elaborations or explanations with anyone about this Agreement or its terms,

unless required by law, and shall not in any way disclose any of the terms of this Agreement or

characterize the settlement contained herein, for example by stating that the settlement is favorable

or unfavorable or even by indicating that a settlement sum has been paid. STRAUSS understands

that he is not prohibited or otherwise restricted by this “Confidentiality” provision, from testifying,

assisting, complying with a subpoena or participating in any manner with an investigation

conducted by the appropriate local, state or federal agency tasked with enforcing any applicable

employment laws. STRAUSS may submit an accurate application for unemployment insurance,

which simply indicates that he did not resign from his position solely for the purpose of applying

for such unemployment benefits. The Parties agree that this provision does not limit STRAUSS

from discussing the Underlying Action.

        14.    Non-disparagement: STRAUSS agrees that he shall not disparage or make any

negative references or statements, or induce or encourage others, directly or indirectly, to

disparage Defendants, their reputation or services, Jeffrey Banks, and any employee or former

employee of Defendants known to STRAUSS; or interfere with Defendants in the conduct of their

business or profession; or issue any communication, written or otherwise, that reflects adversely

upon or encourages any adverse action against Defendants, except as a truthful response to any

lawful court order or subpoena or other disclosure required by law. Defendants agrees that should

they be contacted by a prospective employer concerning STRAUSS, in accordance with normal


                                                  10
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 11 of 18




business practices, Defendants will disclose only STRAUSS’s dates of employment and job

title(s).

            15.   Remedies for Breach of Confidentiality and/or Non Disparagement: It is

understood and agreed by the Parties that they expressly rely upon the promises, representations

and warranties contained within Paragraphs “13” and “14” of this Agreement, and that any breach

of the promises, representations, and warranties contained within this Agreement would constitute

a material breach. Accordingly, in the event ALICART establishes, in a court of competent

jurisdiction, that STRAUSS has breached his promises, representations and warranties contained

in paragraphs “13” and “14”, STRAUSS will be required to pay to ALICART as liquidated

damages, and not in the form of a penalty, the sum of five thousand dollars ($5,000.00), as well as

reasonable attorneys’ fees as determined by a court of competent jurisdiction, to be paid to the

prevailing party.

            In the event that STRAUSS establishes, in a court of competent jurisdiction, that

Defendants have breached their promises, representations and warranties contained in paragraph

“14” of this Agreement, Defendants will be required to pay STRAUSS as liquidated damages the

sum of five thousand dollars ($5,000.00), as well as reasonable attorneys’ fees as determined by a

court of competent jurisdiction, to be paid to the prevailing party.

            16.   Re-Hire: STRAUSS agrees not to apply for nor accept any position or assignment

with ALICART now or in the future. If, through mistake or inadvertence or otherwise, STRAUSS

applies for employment with ALICART, then he shall withdraw his application immediately upon

notice without any recourse, legal or otherwise, and to the extent that STRAUSS has already been

hired, he will resign immediately upon notice without any recourse, legal or otherwise. In the



                                                  11
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 12 of 18




event that ALICART acquires or is acquired by an entity that, at the time of the acquisition,

already employs STRAUSS, nothing herein shall require STRAUSS to resign his employment.

        17.    Waiver: Failure to insist on compliance with any term, covenant, or condition

contained in this Agreement shall not be deemed a waiver of that term, covenant or condition, nor

shall any waiver or relinquishment of any right or power contained in this Agreement at any one

or more times be deemed a waiver or relinquishment of any right or power at any time or all times.

        18.    Severability: If any provision of this Agreement is held to be unenforceable, such

provision shall be considered to be distinct and severable from the other provisions of this

Agreement, and such unenforceability shall not affect the validity and enforceability of the

remaining provisions. If any provision of this Agreement is held to be unenforceable as written

but may be made enforceable by limitation, then such provision shall be enforceable to the

maximum extent permitted by applicable law. In the event this Agreement is held to be

unenforceable in its entirety, STRAUSS shall promptly repay all monies previously received by

him pursuant to this Agreement, in which event STRAUSS shall be permitted to reinstate the

Action against Defendants no later than twenty (20) days after the Agreement is held to be

unenforceable in its entirety, and if timely reinstated, Defendants will not proffer any defense

based on timeliness of claims for the period of time from execution of this Agreement until such

time as it is held to be unenforceable. The language of all parts of this Agreement shall in all

cases be construed as a whole, according to its fair meaning, and not strictly for or against any of

the Parties.

        19.    Modification: This Agreement may not be amended, altered, modified or

otherwise changed except by a written stipulation signed by each of the Parties.



                                                12
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 13 of 18




        20.       Reliance: STRAUSS hereby acknowledges and represents that this Agreement is

executed without reliance upon any agreement, promise, statement or representation by or on

behalf of any party except as set forth herein, and hereby acknowledges that no other party hereto

nor any agent or attorney of such have made any promises, representations or warranties

whatsoever, whether expressed or implied, which are not contained herein in writing concerning

the matters set forth herein.

        21.       Notice: Any notice under this Agreement shall be sent by email and first class

mail. If to ALICART, such notice shall be sent to: Wilson Elser Moskowitz Edelman & Dicker

LLP, 150 East 42nd Street, New York, New York 10017, Attention: Nancy V. Wright, Esq.;

Nancy.Wright@wilsonelser.com. If to STRAUSS, such notice shall be sent to Robert Halpern, 18

West Gowen Avenue, Philadelphia, PA 19119: Robert Halpern, Esq.; rnh17@verizon.net. A party

may change its address or email for notices by providing notice to such effect in accordance with

this paragraph.

        22.       Opportunity to Consult with Counsel: STRAUSS hereby affirms and represents

that in deciding to execute this Agreement, he has been provided with a reasonable amount of time

in which to consider the Agreement, consult with legal, financial or other personal advisors of his

own choosing as he deems appropriate in assessing whether to execute this Agreement, he has

read this Agreement, and has had it fully explained to him by counsel and is fully aware of this

Agreement’s contents and legal effect.

        23.       Governing Law: This Agreement is made and entered into in the State of New

York and shall in all respects be interpreted, enforced, and governed under the laws of said state

without giving effect to its conflicts of laws principles. Any action with respect to this Agreement

shall be brought exclusively in the Southern District of New York or, in the event this court

                                                13
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 14 of 18




declines to exercise jurisdiction, in a court in the State of New York, County of New York, and the

Parties hereby consent to the personal jurisdiction of said courts for said purpose. The parties

expressly agree that the Court shall retain jurisdiction over this action until payment is made.

        24.     Entirety of Agreement: This Agreement in conjunction with the Underlying

Agreement constitute the entire agreement between and among the Parties hereto and collectively

this Agreement and the Underlying Agreement supersede any and all other agreements,

understandings, and negotiations or discussions, either oral or in writing, expressed or implied,

between and among the Parties hereto regarding any claims which were brought or could have

been brought.

        25.     Counterparts: This Agreement may be executed in two or more counterparts,

which together shall constitute one (1) Agreement.




                [THIS PORTION OF PAGE INTENTIONALLY LEFT BLANK]




                                                 14
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 15 of 18




                                     ENDORSEMENTS



                                                   State of New York,
Date: __________, 2020                             County of _________________


______________________________________             On ____________, 2020 before me, the undersigned,
Kyle Strauss                                       personally appeared, Kyle Strauss, and that by his
                                                   signature on the instrument, the individual executed
                                                   the instrument.

                                                    ___________________________________
                                                                Notary Public




                                                   State of New York,
Date: ____________, 2020                           County of _________________


                                                   On __________, 2020 before me, the undersigned,
_____________________________________              Jeff Bank, personally appeared and acknowledged
                                                   to me that he is authorized to bind the entity
Jeff Bank, on behalf of Little Fish Corp. d/b/a    subscribed to the within instrument, and that by his
Carmine’s and Alicart, Inc. d/b/a Alicart          signature on the instrument, the individual executed
Restaurant Group                                   the instrument.

                                                   ___________________________________
                                                               Notary Public




                                              15
10882495v.1
10882495v.1
      Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 16 of 18




                   APPENDIX “A”




                                       16
10882495v.1
10882495v.1
     Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 17 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                        :
KYLE STRAUSS,
                                                                        :
                                                                        :    Civil Action No.
                                             Plaintiff,
                                                                        :     19-cv-10158
                          v.                                            :
                                                                        :
LITTLE FISH CORP. d/b/a CARMINE’S; and                                  :   STIPULATION OF
ALICART, INC. d/b/a ALICART RESTAURANT                                  :   DISMISSAL WITH
GROUP,                                                                  :      PREJUDICE
                                                                        :
                                             Defendants.                :
----------------------------------------------------------------------- X


        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the parties in the above-captioned action, that this action is hereby dismissed in its entirety with

prejudice pursuant to Fed. R. Civ. P. 41(a)(2), with each side bearing their own fees and costs.

        IT IS FURTHER STIPULATED AND AGREED, that the Court shall retain jurisdiction

over this action until payment is made.

        IT IS FURTHER STIPULATED AND AGREED, that this stipulation may contain

counterparts or facsimile signatures, which shall be deemed as originals.



                                     [SIGNATURES ON NEXT PAGE]




10882495v.1
     Case 1:19-cv-10158-LJL-KNF Document 19-1 Filed 07/02/20 Page 18 of 18



Dated: New York, New York                          Dated:   Philadelphia, Pennsylvania
       ______________, 2020                                 ________________, 2020


WILSON, ELSER, MOSKOWITZ,                              ROBERT HALPERN
EDELMAN & DICKER LLP

                                                       _______________________________
By:                                                    Robert Halpern
Nancy V. Wright                                        Attorney for Plaintiff
Jason W. Canne                                         18 West Gowen Avenue,
Attorneys for Defendants Little Fish Corp. d/b/a       Philadelphia, PA 19119
Carmine’s and Alicart, Inc. d/b/a Alicart              Tel: (646) 288-4372
Restaurant Group                                       Rnh17@verizon.net
150 East 42nd Street
New York, NY 10017
Tel: (212) 490-3000
Nancy.Wright@wilsonelser.com
Jason.Canne@wilsonelser.com




                                                       SO ORDERED:


                                                       ___________________________________
                                                       Hon. Lewis J. Liman




10882495v.1
10882495v.1
